In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
THEODORE WORLEY,         *
                         *                         No. 16-631V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: May 8, 2017
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         Guillain-Barré Syndrome (“GBS”).
                         *
             Respondent. *
******************** *

Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for Petitioner;
Lara A. Englund, United Staes Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On May 8, 2017, the parties filed a joint stipulation concerning the petition
for compensation filed by Theodore Worley on May 26, 2016. In his petition,
petitioner alleged that the influenza (“flu”) vaccine, which is contained in the
Vaccine Injury Table, 42 C.F.R. §100.3(a), and which he received on or about
October 1, 2013, caused him to develop Guillain-Barré Syndrome. Petitioner
further alleges that he suffered the residual effects of this injury for more than six
months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on her behalf as a result of her condition.

     Respondent denies that the flu vaccine is the cause of petitioner’s alleged
GBS or another injury or his current condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $50,000.00 in the form of a check made payable
       to petitioner, Theodore Worley. This amount represents compensation
       for all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-631V according to this decision
and the attached stipulation.2

       IT IS SO ORDERED.

                                                     S/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                IN THE UN ITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

THEODORE WORLEY ,                                      )
                                                       )
                        Petitioner,                    )
                                                       )
        v.                                             )   No. 16-631 V
                                                       )   Special Master Chri stian Moran
SECRETARY OF                                           )
HEALTH AND HUMAN SERV ICES,                            )
                                                       )
                        Respondent.                    )
~~~~~~~~~~~~~~~~~)

                                              STIPULATION

        The parties hereby stipulate to the fo ll owing matters:

        I. Petitioner Theodore Worley ("pet itioner") fil ed a petition for vaccine compensati on

under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa- I0 to 34 (the

"Vaccine Program"). The petition seeks compensation fo r injuries alleged ly related to

petitioner's receipt of the in fluenza ("flu ") vacc ine, which vacc ine is contained in the Vaccine

Injury Table (the "Tab le"), 42 C.F.R. § I 00.3 (a).

        2. Petitioner received a flu vaccine on or about October I, 20 13.

        3. The vaccine was admini stered within the United States.

        4. Petitioner alleges that the flu vaccine caused him to deve lop Guillain-Barre Synd rome

("GBS") and that he experienced resid ual effects of this injury for more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a resu lt of hi s condition.

        6. Respondent denies that the flu vaccine is the cause of pet itioner's alleged GBS or any

other inj ury or his current condition.
        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicabl e after an entry of judgment reflecting a decision consistent with

the terms of this Stipu lation, and after petitioner has fi led an election to receive compensation

pursuant to 42 U.S.C . § 300aa-21(a)( I), th e Secretary of Hea lth and Human Serv ices wi ll issue

the fo llowing vacc ine compensation payment:

        A lump sum of$50,000.00 in the form of a check payab le to petiti oner. This amount
        represents compensation for all damages that wou ld be available under 42 U.S.C.
        § 300aa- l 5(a).

        9. As soon as practicable after the entry of judgment on en titlement in thi s case, and after

petitioner has fi led both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 l (a)( I), and an application, the parties will submi t to further proceedings before

the special master to award reasonab le attorneys' fees and costs incurred in proceeding upon this

petition.

         I 0. Petitioner and his attorney represent that they have identified to respond ent all

known sources of payment for items or services for which the Program is not primaril y liable

under 42 U.S.C. § 300aa- l 5(g), includ ing State compensation program s, insurance policies,

Federa l or State hea lth benefits program s (other than T itle X IX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide hea lth serv ices on a pre-paid bas is.

        11 . Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of th is Stipu lation will be made in accordance with 42 U.S.C. § 300aa- l 5(i), subject

to the availa bi Iity of sufficient statutory fund s.




                                                        2
        12. The parties and their attorneys furth er agree and stipu late that, except for any award

for attorneys' fees and litigation costs and past unreimbursable expenses, the money provided

pursuant to thi s Stipu lation will be used so lely for the benefit of petitioner as contem plated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa- I S(g) and (h).

        13. In return for the payments descri bed in paragraphs 8 and 9, petitioner, in hi s

ind ividual capacity, and on behalf of hi s heirs, executors, admini strators, successors or assigns,

does forever irrevocably and unconditionally release, acqu it and discharge the United States and

the Secretary of Hea lth and Hum an Services from any and all actions or causes of action

(i ncluding agreements, judgments, claims, damages, loss of services, expenses and al l demands

of whatever kind or nature) that have been brought, could have been brought, or cou ld be tim ely

brought in the Court of Federal Claim s, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa- I0 et seq., on account o r, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner result ing

from, or alleged to have resulted from, the flu vaccination admini stered on October I, 2013 as

alleged by petitioner in a petition fo r vaccine com pen sat ion filed on or about May 26, 20 16, in

the United States Court of Federal Claims as petition No. 16-63 1Y.

        14. If petitioner shou Id die prior to entry of judgment, this agreement sha ll be voidab le

upon proper notice to the Cou1t on beha lfof either or both of the parti es.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulat ion or if the Court of Federal Claims fa ils to enter judgment in conformity with a

decision that is in complete confo rmity with the terms o f this Sti pulation, then th e parties·

settlement and this Stipu lation shall be voidable at the sole discretion of either party.



                                                    3
        16. Thi s Stipulation expresses a fu ll and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is abso lutely no agreemen t on the part of the

parties hereto to make any payment or to do any act or thing other than is herein ex pressly stated

and clearly agreed to. The parties further agree and understand that the award described in thi s

Stipulation may re fl ect a co mpromi se of the parties· respecti ve pos itions as to li ab ility and/or

amount of damages, and further, th at a char.ge in the nature of the inj ury or condition or in the

items of compensation sought, is not ground s to modify or rev ise this agreement.

        17. Thi s Stipulation shall not be construed as an admiss ion by the United States or the

Secretary o f Health and Hum an Services that the flu vaccine caused petitioner' s alleged GBS or

any other injury or his current condition.

        18. All rights and obligations of petiti oner hereunder shall appl y equally to petitioner' s

heirs, executors, administrators, successors, and/or assigns.

                                        EN D OF STIPULAT ION
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I




                                                     4
Respectfully submitted,

PETITIONER:




ATTORNEY OF RECORD FOR                        AUTHORIZED REPRESENTATIVE
PETITIONER:                                   OF THE AITORNEY GENERAL:



             POP,     Q.
Jeffrey S. op & Associates
                                              C~Es~
                                              Deputy Director
9107 Wilshire Bl vd., Suite 700               Torts Branch
Beverl y Hills, CA 90210                      Civil Division
(3 I 0) 273-5462                              U.S. Department of Justice
                                              P.O. Box 146 .
                                              Benjamin Franklin Station
                                              Washington, DC 20044-0146



AUTHORIZED REPRES~ATIVE                       ATTORNEY OF RECORD FOR
OF THE SECRETfrR\Y O:~_H tALTH                RESPONDENT:
AND HUMZAERYI